Fourth Court of Appeals
                              San Antonio, Texas
                                   JUDGMENT
                                 No. 04-17-00850-CR

                            Jordan Christopher GARCIA,
                                     Appellant

                                          v.

                                The STATE of Texas,
                                      Appellee

             From the 175th Judicial District Court, Bexar County, Texas
                           Trial Court No. 2017CR11931
                 Honorable Catherine Torres-Stahl, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

   In accordance with this court’s opinion of this date, this appeal is DISMISSED.

   SIGNED March 21, 2018.


                                           _________________________________
                                           Sandee Bryan Marion, Chief Justice